
	
		I
		112th CONGRESS
		1st Session
		H. R. 3403
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Walsh of Illinois
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To repeal the proposed rule of the Agricultural Marketing
		  Service relating to the establishment of a Christmas tree promotion, research,
		  and information program and the assessment of fees to fund such
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Save Christmas
			 Act.
		2.Prohibition on
			 assessment of fees on Christmas trees to fund Christmas tree promotion,
			 research, and information programNotwithstanding any other provision of law,
			 the rule submitted by the Agricultural Marketing Service of the Department of
			 Agriculture relating to the establishment of a Christmas tree promotion,
			 research, and information program (published at 76 Federal Register 69094
			 (November 8, 2011)) shall have no force or effect and no substantially similar
			 rule may be promulgated.
		
